Exhibit 10.54

THIRD AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT

(Clean Coal Solutions, LLC)

THIS THIRD AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT (this “Amendment”) is
made and dated as of November 30, 2012 (the “Effective Date”) by and between
CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company (“Borrower”),
and COBIZ BANK, a Colorado corporation dba Colorado Business Bank (“Bank”). For
certain limited purposes, as set forth herein, ADA-ES, INC., a Colorado
corporation, and MF REFINED COAL, LLC, a Wyoming limited liability company, are
parties hereto.

RECITALS

A. Borrower and Bank are parties to that certain Credit Agreement dated as of
March 30, 2011, as amended by the First Amendment to 2011 Loan and Security
Agreement dated as of March 7, 2012, as further amended by the Second Amendment
to the 2012 Loan and Security Agreement dated as of May 21, 2012 (as amended,
restated, modified, extended, renewed, replaced, and supplemented from time to
time, the “Credit Agreement”).

B. In accordance with Section 12.5 of the Credit Agreement, Borrower and Bank
have agreed to enter into this Amendment to amend and supplement certain terms
and conditions contained in the Credit Agreement and the Increased Commitment
Note.

C. Other than as defined in this Amendment, all capitalized terms used in this
Amendment without definition shall have the meanings given to such terms in the
Credit Agreement.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
contained in this Amendment, the parties hereto agree as follows:

1. Term of Increased Commitment. The Increased Commitment must be paid back to
the Bank not later than June 1, 2013.

2. Increased Commitment Note. The Increased Commitment Note is hereby amended to
substitute “June 1, 2013” for “December 1, 2012” in the fourth line of the first
paragraph of the Increased Commitment Note.

3. Delivery of Certificate. Borrower will execute and deliver to Lender a
certificate in the form attached hereto as Exhibit A.

4. Delivery of Consents. Each of ADA-ES, Inc. and MF Refined Coal, LLC hereby
consents to this Amendment.

5. Fees. Borrower will pay Bank a fee of Five Thousand and no/100 dollars
($5,000.00) upon Borrower’s execution of this Amendment.

6. Section 5.2. Borrower reaffirms that Borrower is in compliance with Sections
5.2(b) and 5.2(c) of the Credit Agreement.



--------------------------------------------------------------------------------

7. Costs. Borrower will pay Bank’s attorneys fees for preparation of this
Amendment.

8. Miscellaneous.

 

  (a) The paragraph headings used herein are intended for reference purposes
only and shall not be considered in the interpretation of the terms and
conditions hereof.

 

  (b) The terms and conditions of this Amendment shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

 

  (c) This Amendment may be executed in any number of counterparts, and by Bank
and Borrower on separate counterparts, each of which, when so executed and
delivered, shall be an original, but all of which shall together constitute one
and the same Amendment.

 

  (d) Except as expressly modified by this Amendment, the Credit Agreement and
the Increased Commitment Note remain in full force and effect and shall be
enforceable in accordance with their terms.

 

  (e) This Amendment, the Credit Agreement, and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the subject matter hereof and supersede all prior negotiations,
understandings, and agreements between such parties with respect to such subject
matter.

 

  (f) This Amendment, and the transactions evidenced hereby, shall be governed
by, and construed under; the internal laws of the State of Colorado, without
regard to principles of conflicts of law, as the same may from time to time be
in effect, including, without limitation, the Uniform Commercial Code as in
effect in the State of Colorado.

9. IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above set forth.

 

BORROWER: CLEAN COAL SOLUTIONS, LLC, a Colorado limited liability company By:  
/s/ W. Randall Dietrich  

 

Name (Print)   W. Randall Dietrich  

 

Manager  

 

2



--------------------------------------------------------------------------------

CONSENT PARTIES ADA-ES, INC., a Colorado corporation By:   /s/ Mark H. McKinnies
 

 

Name (Print)   Mark H. McKinnies Title:   CFO MF REFINED COAL, LLC, a Wyoming
limited liability company By:   /s/ Charles S. McNeil  

 

Name (Print)   Charles S. McNeil Manager  

 

LENDER:

COBIZ BANK, a Colorado corporation dba

Colorado Business Bank

By:   /s/ Douglas L. Pogge  

 

  Douglas L. Pogge, Senior Vice President

 

3



--------------------------------------------------------------------------------

Exhibit A

Form of Borrower Certification

BORROWER CERTIFICATION

With Respect to

THIRD AMENDMENT TO 2011 LOAN AND SECURITY AGREEMENT

(Clean Coal Solutions)

The undersigned, as a duly authorized manager of Clean Coal Solutions, LLC, a
Colorado limited liability company (“Borrower”), in conjunction with the Third
Amendment to 2011 Loan and Security Agreement, hereby certifies to CoBiz Bank, a
Colorado corporation, dba Colorado Business Bank that no “Principal” of Borrower
has been convicted of, or pled no contest to, a felony under state or federal
law (excluding crimes related to traffic or motor vehicle offenses) or to any
other crime that requires identification in any registry and/or notification
program maintained by any federal or state jurisdiction.

For the purposes of this Certification, “Principal” is deemed to include:
(i) each Manager of Borrower, (ii) each director of Borrower, (iii) the five
(5) most highly compensated executives and officers of Borrower, and (iv) each
natural person who is a direct or indirect holder of more than twenty percent
(20%) or more of the ownership stock or stock equivalent of Borrower.

The undersigned, for himself and on behalf of Borrower, acknowledges that CoBiz
Bank, a Colorado corporation, dba Colorado Business Bank is relying upon the
truth of the statements set forth in this Borrower Certification to make a loan
to Borrower.

Dated this 30th day of November, 2012

 

BORROWER:

CLEAN COAL SOLUTIONS, LLC,

a Colorado limited liability company

By: /s/ W. Randall Dietrich

Name (Print)

Manager

 

W. Randall Dietrich

 

4